Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 9, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161597(35)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  EARL L. SULLIVAN,                                                                                    Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                    SC: 161597                                          Justices

  v                                                                 COA: 352985

  MICHIGAN REFORMATORY WARDEN,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees. On further order of the Chief Justice, the motion to file an amended
  motion for reconsideration is DENIED as moot because the initial motion for
  reconsideration was granted by an order dated September 18, 2020.
         Within 28 days of the certification of this order, plaintiff shall pay to the Clerk of
  the Court an initial partial filing fee of $15.00, shall submit a copy of this order with the
  payment, and shall refile the copy of the pleadings which is being returned with this
  order. Failure to comply with this order shall result in the appeal not being filed in this
  Court.
         If plaintiff timely files the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in an amount of 50 percent of the
  deposits made to plaintiff’s account until the payments equal the balance due of $360.00.
  That amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in civil actions
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to plaintiff and return
  plaintiff’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 9, 2020
                                                                               Clerk